Citation Nr: 1042975	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-17 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to special monthly pension (SMP) by reason of 
being housebound.

2.  Entitlement to SMP on the basis of the need for regular aid 
and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active duty from December 1953 to August 
1957.

These matters come before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to SMP on the basis of the need for 
regular aid and attendance of another person is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has nonservice-connected disabilities 
including bipolar disorder (rated as 50 percent disabling), 
status post total right hip replacement (rated as 30 percent 
disabling), degenerative disc disease of the lumbar spine (rated 
as 20 percent disabling), hypertension (rated as 10 percent 
disabling), coronary artery disease (rated as 10 percent 
disabling), arthritis of the left shoulder (rated as 10 percent 
disabling), complex partial seizures (rated as 10 percent 
disabling), reflux esophagitis (rated as 10 percent disabling), 
and ventral hernia as well as status post hernia repair (each 
rated as zero percent disabling).  The combined nonservice-
connected disability rating is 80 percent.

2.  The Veteran is 65 years of age or older, had over 90 days of 
wartime service during the Korean Conflict, and has a combined 
disability rating in excess of 60 percent for pension purposes.

CONCLUSION OF LAW

The criteria for entitlement to SMP benefits by reason of being 
housebound have been met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

As the Board's decision to grant entitlement to SMP by reason of 
being housebound herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to comply 
with the VCAA and the implementing regulations for that matter.

Laws and Regulations

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance or who is housebound.  38 U.S.C.A. § 
1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) (2010).

Increased pension is payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings based 
upon unemployability under § 4.17 of this chapter) the veteran: 
(1) has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or 
disabilities.  The "permanently housebound" requirement is met 
when the veteran is substantially confined to his dwelling and 
the immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. 1502(c), 1521(e) (West 
2002); 38 C.F.R. § 3.351(d) (2010).

The Board notes that a veteran is entitled to special monthly 
pension based on housebound status if he or she is 65 years of 
age or older, meets the service criteria of 38 U.S.C.A. § 1521(e) 
(i.e., has 90 days of wartime service), and possesses a minimum 
disability rating of 60 percent OR is considered "permanently 
housebound" as defined under 38 U.S.C.A. § 1502(c).  Hartness v. 
Nicholson, 20 Vet. App. 216, 220 (2006).  On a separate note, the 
Court added that in order to be considered "permanently 
housebound," the requirement that the veteran be "substantially 
confined" to the home or its immediate premises is broadly 
construed and met when he or she is simply unable to leave the 
home to earn a living, as opposed to requiring that the veteran 
be unable to leave the house at all.  Id. at 222.

The ultimate credibility or weight to be accorded evidence must 
be determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or (2) 
the weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

The Veteran contends that he is housebound due to his nonservice-
connected disabilities.  

Service personnel records detailed that the Veteran served on 
active duty from December 1953 to August 1957 and was born in 
1935. 

He currently has nonservice-connected disabilities including 
bipolar disorder (rated as 50 percent disabling), status post 
total right hip replacement (rated as 30 percent disabling), 
degenerative disc disease of the lumbar spine (rated as 20 
percent disabling), hypertension (rated as 10 percent disabling), 
coronary artery disease (rated as 10 percent disabling), 
arthritis of the left shoulder (rated as 10 percent disabling), 
complex partial seizures (rated as 10 percent disabling), reflux 
esophagitis (rated as 10 percent disabling), and ventral hernia 
as well as status post hernia repair (each rated as zero percent 
disabling).  The combined nonservice-connected disability rating 
is 80 percent.

VA treatment notes dated in 2005 detailed that the Veteran 
exhibited limitation of motion of the left upper extremity, 
difficulty on exertion with walking on a flat surface, difficulty 
negotiating stairs, trouble dressing due to his left shoulder 
loss of motion, and a poor ability to rotate his torso about the 
central axis.  A November 2005 VA neurology treatment record 
detailed that the Veteran reported experiencing episodic 
confusion over the last 3 years and was told he should not drive 
for at least 6 months after the last seizure.  Additional 
treatment notes dated in 2006 noted that the Veteran had multiple 
joints (left shoulder, hips, left knee, and neck) that were 
limited in motion and/or painful. 

In December 2005, the Veteran wrote seeking SMP.  In his May 2006 
notice of disagreement, the Veteran asserted that his health as a 
whole with medication did not afford him the ability to protect 
himself from hazards, that he was confined to his house except to 
be driven to doctor's appointments, and that he simply could not 
attend to his daily needs as needed.  

Additional treatment notes dated in 2006 noted that the Veteran 
had multiple joints (left shoulder, hips, left knee, and neck) 
that were limited in motion and/or painful as well as showed 
treatment for ischemia, arthralgias, confusion, hypertension, 
coronary artery disease, bipolar disorder, and reflux 
esophagitis.  In February 2006, the Veteran complained of early 
dizziness with getting up that was brief, getting dyspenic on 
bending at waist to tie shoes, and occasional spots or blurring 
in vision.  A March 2006 treatment record indicated that the 
Veteran suffered from multiple contusions following a fall at 
home.  An April 2006 VA social worker note included a notation 
that the Veteran was dependent on others for transportation, 
while another April 2006 record detailed that the Veteran was 
able to carry out his daily activities, cared for his dog, and 
walked to the walking track daily.  A May 2006 social worker note 
reflected the Veteran's assertions that he required assistance 
with bathing and dressing.  Another May 2006 note showed that the 
Veteran reported his current regimen provided adequate pain 
control and improved his function.  

The Veteran was sent multiple items, including a bench and 
commode prosthetics, in June 2006 for home bathroom safety.  VA 
occupational therapy notes dated during the same month detailed 
that the Veteran was single, lived alone, had occasional help 
from family members for cooking and house cleaning, and hired 
other people to drive him where he needed to go.  The therapist 
indicated that the Veteran was issued several assistive devices 
and instructed in their use to increase his independence in 
activities of daily living. 

A January 2007 VA treatment note showed complaints of vision 
blurring despite a nonrevealing optometric examination.  The 
examiner noted that visual complaints were multifactorial.  

The Veteran submitted a June 2007 application for a disabled 
person permanent placard.  A physician noted that he used braces 
for his new shoulder, knee, and hip as well as suffered from 
heart problems and high blood pressure.  

In a February 2008 statement, the Veteran's son asserted that he 
lived in his father's home.  He indicated that the Veteran was 
not able to perform personal functions such as showering, feeding 
himself, or leaving the house unassisted.  It was noted that the 
Veteran cannot leave the house without a driver and needs 
assistance to make his doctor's appointments.  The son reported 
that the Veteran is often bedridden for 15 or more hours a day as 
a direct result of his disabilities, is unable to get in/out of 
the tub unassisted, and uses special devices supplied by VA to 
shower and toilet.  In addition, the Veteran was noted to have 
lost his appetite as well as the ability to prepare meals and 
clean up after himself. 

In an August 2009 statement, the Veteran indicated that he is 
unable to drive due to seizures and blackouts.  He reported that 
his wife must feed, bath, and dress him as well as take him 
anywhere he needs to go.  

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the preponderance 
of the evidence shows that the criteria for SMP by reason of 
being housebound are met.  Specifically, the Veteran has a 
combined disability rating for pension purposes of 80 percent and 
was born in 1935, making him over 65 years old.  He had active 
duty from December 1953 to August 1957, which is over 90 days of 
service during the Korean Conflict, a period of war for purposes 
of 38 U.S.C.A. § 1521(j).  Therefore, he meets the criteria under 
Hartness and is entitled to SMP by reason of being housebound.  
38 U.S.C.A. § 1521.


ORDER

Entitlement to SMP by reason of being housebound is granted, 
subject to the controlling laws and regulations governing 
monetary awards.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim of 
entitlement to SMP on the basis of the need for regular aid and 
attendance of another person.

The Veteran contends that he is in need of aid and attendance due 
to his nonservice-connected disabilities.  Increased pension 
benefits are payable to a veteran who needs regular aid and 
attendance.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 
3.351(a)(1) (2010).

A veteran is in need of regular aid and attendance if he is 
helplessness or is so nearly helpless as to require the regular 
aid and attendance of another person.  38 C.F.R. § 3.351(b) 
(2010).  A veteran will be considered in need of regular aid and 
attendance if he is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; is a 
patient in a nursing home because of mental or physical 
incapacity; or establishes a factual need for aid and attendance 
under certain criteria in VA regulations.  38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. § 3.351(c) (2010).

Under the provisions of 38 C.F.R. § 3.352(a), the criteria to 
show factual need for aid and attendance include the inability of 
the veteran to dress or undress himself; to keep himself 
ordinarily clean and presentable; whether he requires frequent 
adjustment of any special prosthetic or orthopedic appliances; 
inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity that 
requires assistance on a regular basis to protect himself from 
hazards or dangers incident to his daily environment.

"Bedridden" will be a proper basis for the determination and is 
defined as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition as 
a whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and attendance 
not that there be a constant need.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely on an opinion that the 
veteran's condition is such that it would require him to be in 
bed.  They must be based on the actual requirements of personal 
assistance from others.  38 C.F.R. § 3.352(a) (2010); Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

In this case, there is lay evidence of record to indicate that 
the Veteran has reported experiencing difficulty with his 
activities of daily living.  He has presented written statements 
from himself and his family to that effect.  In addition, there 
is evidence of record that reflects the Veteran's need for 
assistive devices for showering and toileting; limitation of 
motion of the left upper extremity; difficulty negotiating 
stairs; trouble dressing due to his left shoulder loss of motion; 
episodic confusion and seizures; multiple joints (left shoulder, 
hips, left knee, and neck) that were limited in motion and/or 
painful; incurrence of multiple contusions following a fall at 
home; complaints of vision blurring despite a nonrevealing 
optometric examination; and use of braces for the shoulder, knee, 
and hip.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the existence of credible evidence of symptoms 
relating to the Veteran's capacity to accomplish activities of 
daily living and to his ability to protect himself from hazards 
or dangers incident to his daily environment, the Board finds 
that the duty to assist in this case requires that a VA medical 
examination and opinion should be obtained on remand.  
Accordingly, the AMC/RO should arrange for the Veteran to undergo 
an examination to determine whether he is in need of aid and 
attendance due to his nonservice-connected disabilities.  

The claims file also reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in Memphis, 
Tennessee and the VA Community Based Outpatient Clinic (CBOC) in 
Covington, Tennessee; however, as the claims file only includes 
treatment records from those facilities dated up to March 2008, 
any additional records should be obtained.  
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain any outstanding VA records of 
evaluation and/or inpatient or outpatient 
treatment from the Memphis VAMC and Covington 
CBOC, for the period from March 2008 to the 
present.

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
whether he is in need for regular aid and 
attendance of another person for VA purposes 
or is bedridden.  Prior to the examination, 
the claims folder and a copy of this remand 
should be made available to the examiner for 
review of the case.  A complete rationale 
should be provided for any opinion expressed.  
If the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with supporting 
rationale for why an opinion cannot be 
provided without resorting to mere 
speculation.

The examiner should provide an opinion as to 
whether the Veteran should be considered 
either helpless or so nearly helpless as to 
require the regular aid and attendance of 
another. 

For VA purposes a veteran will be considered 
in need of regular aid and attendance if he 
is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the 
visual field to 5 degrees or less; is a 
patient in a nursing home because of mental 
or physical incapacity; or establishes a 
factual need for aid and attendance under 
certain criteria in VA regulations.  

The criteria to show factual need for aid and 
attendance include the inability of the 
veteran to dress or undress himself; to keep 
himself ordinarily clean and presentable; 
whether he requires frequent adjustment of 
any special prosthetic or orthopedic 
appliances; inability of claimant to feed 
himself through loss of coordination of upper 
extremities or through extreme weakness; 
inability to attend to the wants of nature; 
or incapacity that requires assistance on a 
regular basis to protect himself from hazards 
or dangers incident to his daily environment.

Additionally the examiner should determine 
whether the Veteran should be considered 
bedridden.

3.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained since 
the issuance of the statement of the case in 
April 2008.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


